Citation Nr: 0321292	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  00-16 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) 
compensation pursuant to 38 U.S.C.A. § 1151 (West 2002) for 
residuals of a frank right Achilles tendon rupture as a 
result of VA treatment in August and September 1998 and/or VA 
surgery in September 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
October 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Des Moines, Iowa.  

The RO denied a claim for VA compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for residuals of 
an Achilles tendon injury.

In March 2000, the veteran's claims file was transferred to 
the VA RO in Chicago, Illinois.

The veteran provided oral testimony before the undersigned 
Veterans Law Judge at a hearing held at the VA RO in Des 
Moines, Iowa, in March 2003, a transcript of which has been 
associated with the claims file.

In April 2003, the veteran's claims file was transferred back 
to the VA RO in Chicago, Illinois.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  



The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs (or VBA AMC) to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.26(a) (2002).  

The RO did not provide the appellant a development letter 
consistent with the notice requirements of the VCAA, as 
clarified by Quartuccio, supra; therefore, the VBA AMC should 
send such a letter.

Inasmuch as the case must be remanded to the VBA AMC for the 
issuance of a development letter, the AMC will be asked to 
accomplish additional necessary development - obtaining 
medical records and affording the veteran an examination.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).




Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The VBA AMC should furnish the 
appellant a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio, v. Principi, 
16 Vet. App. 183 (2002).  The VBA AMC 
should advise the appellant that he has 
up to one year after a VCAA notice letter 
is provided to submit additional 
evidence, and that if the case is 
returned to the Board, the Board will not 
be able to adjudicate the claim prior to 
the expiration of the one-year time 
period unless the appellant indicates 
that he has no additional evidence to 
submit or waives the one-year response 
period.

3.  The VBA AMC should obtain any 
temporary claims file for the veteran 
from the RO.

4.  The VBA AMC should ask the appellant 
to identify all sources of treatment or 
evaluation, VA and non-VA, for the 
residuals of a frank Achilles tendon 
rupture from August 1998 to the present.  
After obtaining any necessary 
authorization, the VBA AMC should obtain 
any medical records not currently on 
file.  

Regardless of the veteran's response, the 
VBA AMC should endeavor to obtain all 
outstanding, relevant VA treatment 
reports.

In any event, the VBA AMC should obtain 
all records from the VA Medical Centers 
in American Lake, Washington, and 
Seattle, Washington, for the period from 
July 1998 to the present, to include all 
records from the domiciliary at the VA 
Medical Center in American Lake, 
Washington; any accident reports 
regarding the right ankle injury on 
August 12, 1998; the August 12, 1998, 
emergency room reports from the VA 
Medical Center in American Lake, 
Washington; all reports of podiatry 
consultations, to include any on or 
around August, 12, 1998, and any on or 
around August 17, 1998; and the operation 
reports from the surgery on September 3, 
1998.

Also, the VBA AMC should obtain all 
records from the VA Medical Center in 
Iowa City, Iowa, for the period from 
February 1999 to the present.

5.  The VBA AMC should obtain the 
veteran's vocational rehabilitation file.

6.  The VBA AMC should ask the veteran 
whether he has ever filed for Social 
Security disability benefits.  

If the veteran answers in the 
affirmative, the VBA AMC should contact 
the Social Security Administration and 
obtain all medical records and 
decision(s) pertaining to any claims for 
Social Security disability benefits filed 
by the veteran.

7.  Following the above, the VBA EDU/RO 
should arrange for a VA special 
orthopedic examination by an orthopedic 
surgeon or other appropriate available 
specialist including on a fee basis if 
necessary, for the purpose of 
ascertaining the relationship, if any, 
between any right ankle disorder and VA 
treatment in August and September 1998 
and/or VA surgery on September 3, 1998.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  The examiner should review 
all medical records to include all 
records pertaining to the August 12, 
1998, right ankle injury; VA treatment 
from August 12, 1998, to September 3, 
1998; and the VA surgery on September 3, 
1998.  Upon completion of the above and 
examination of the veteran, the medical 
specialist should address the following 
medical issues:

(a) Does the veteran have any additional 
disability(ies) caused by the August 12, 
1998, right ankle injury?

(b) Does the veteran have any additional 
disability(ies) caused by VA treatment 
subsequent to the August 12, 1998, right 
ankle injury, and prior to the September 
3, 1998, surgery?

(c) Does the veteran have any additional 
disability(ies) caused by the VA surgery 
on September 3, 1998?



In answering the above questions, the 
orthopedic surgeon must determine the 
veteran's condition immediately prior to 
each of the above-noted events - the 
August 12, 1998, right ankle injury; VA 
treatment subsequent to the August 12, 
1998, right ankle injury, and prior to 
the September 3, 1998, surgery; and the 
VA surgery on September 3, 1998 - as 
compared with the subsequent physical 
condition following each event.

(d) If it is found that additional 
disability resulted and was caused by the 
August 12, 1998, right ankle injury, is 
it as likely as not that such additional 
disability was proximately caused by not 
wearing tennis shoes while playing 
basketball, and if so, is it as likely as 
not that VA's failure to provide tennis 
shoes constituted (1) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA in providing 
recreational therapy; or, (2) an event 
not reasonably foreseeable?

(e) If it is found that additional 
disability resulted and was caused by VA 
treatment subsequent to the August 12, 
1998, right ankle injury, and prior to 
the September 3, 1998, surgery, is it as 
likely as not that such additional 
disability was proximately caused by:

(1) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing (or failing to furnish) 
the hospital care, medical or surgical 
treatment, or examination; or, (2) an 
event not reasonably foreseeable?	

In answering the above question, the 
orthopedic surgeon must address whether 
not performing the surgery until 
September 3, 1998, constituted (1) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing (or failing to furnish) the 
hospital care, medical or surgical 
treatment, or examination; or, (2) an 
event not reasonably foreseeable.

(f) If it is found that additional 
disability resulted and was caused by the 
VA surgery on September 3, 1998, is it as 
likely as not that such additional 
disability was proximately caused by:

(1) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing (or failing to furnish) 
the hospital care, medical or surgical 
treatment, or examination; or, (2) an 
event not reasonably foreseeable?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  
In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  In 
particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim on appeal under a 
broad interpretation of the applicable 
regulations and CAVC decisions.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  The appellant need take no 
action unless otherwise notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim of entitlement to 
VA compensation pursuant to 38 U.S.C.A. § 1151 (West 2002) 
for residuals of a frank right Achilles tendon rupture.  
38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


